    Case 18-16860   Doc 34   Filed 03/26/21 Entered 03/26/21 15:26:30     Desc Main
                               Document     Page 1 of 9



                                         In the
             United States Bankruptcy Court
                         For the Northern District of Illinois



                                               EASTERN DIVISION
    IN RE:                                     HON. JACQUELINE P. COX

                CHERM NELSON,                  CASE NO. 18-16860
                                               CHAPTER 13
                               DEBTOR.
                                               HEARING DATE: 3/29/2021
                                               HEARING TIME: 10:00 A.M.




              C ITY OF C HICAGO ’S RESPONSE TO
                DEBTOR ’S M OTION TO M ODIFY
                      C ONFIRMED P LAN

        Cherm Nelson (“Debtor”) filed a petition for relief under chapter 13 of the
Bankruptcy Code, 11 U.S.C. § 101 et seq. (“Code”), on June 13, 2018. The Debtor filed
a plan (“Plan” [Docket 2]) along with the petition. An order confirming the Plan
[Docket 19] was entered on August 6, 2018.1 Section 2.1 of the Plan provides that the
Debtor will make regular monthly payments of $240.00 for 18 months, monthly
payments of $340.00 for 18 months, and states that “[i]f fewer than 60 months of
payments are specified, additional monthly payments will be made to the extent
necessary to make the payments to creditors specified in this plan.” See Docket 2.
Section 3.2 of the confirmed Plan provides that


1   A minute order [Docket 18] was entered in conjunction with the confirmation
    order adding language to Sections 2.3 and 8.1 of the Plan.
                                           1
    Case 18-16860    Doc 34    Filed 03/26/21 Entered 03/26/21 15:26:30         Desc Main
                                 Document     Page 2 of 9



               For secured claims of governmental units, unless otherwise
               ordered by the court, the value of a secured claim listed in
               a proof of claim filed in accordance with the Bankruptcy
               Rules controls over any contrary amount listed below. For
               each listed claim, the value of the secured claim will be paid
               in full with interest at the rate stated below. Docket 2.

The Plan filed by the Debtor on June 13, 2018, provided an estimated total amount
of the City’s claim of $4,155.85; valued the secured collateral and secured claim at
$3,700.00; and added interest of 4.75% with an estimated total of monthly payments
of $3,977.21. See Docket 2. On June 20, 2018, just one week after the Debtor filed her
case, the City filed a fully secured claim in the amount of $5,677.85. See Claims
Register 1-2. The Debtor did not object to the City’s claim or challenge any valuation
of the collateral before the confirmation hearing for the Plan. Therefore, the Debtor’s
Plan was confirmed on August 8, 2018 incorporating the City’s fully secured claim of
$5,677.85 requiring 100% repayment with interest of 4.75%.
        Now, nearly three years after confirmation, the Debtor seeks to modify
treatment of the City’s secured claim2 and reduce the dividend to unsecured creditors
from 27% to 2%3. See Debtor’s Motion to Modify Confirmed Plan (“Motion”) [Docket
27]. The Debtor alleges that her Plan needs to be modified because it is “running long”
because of the City’s full secured “wants the case to end as quickly as is just”. Docket
27. The Debtor further alleges that she can continue making the monthly payments
of $340.00 that are required by the confirmed plan. See Docket 27.
        What the Debtor does not allege in her Motion, are any reasons why she should
no longer be bound by the terms of her confirmed plan pursuant to Section 1327. The
Debtor also fails to allege any substantive explanation why her Plan should be



2   The Debtor has a pending Motion to Determine the Amount of Secured Claim 1
    that attempts to challenge the value of City’s collateral to strip down the secured
    amount that must be paid from $5,677.85 to $3,700.00. For the reasons set forth
    in the City’s response to that motion [Docket 33], the motion is meritless. The
    City’s claim is treated as fully secured in this response.
3   The City timely filed an unsecured claim in the amount of $ 7828.02. See Claims
    Register 2-1. The City is the Debtor’s largest unsecured creditor.
                                             2
 Case 18-16860     Doc 34     Filed 03/26/21 Entered 03/26/21 15:26:30         Desc Main
                                Document     Page 3 of 9



modified to provide improper treatment of the City’s fully secured claim or how her
proposed modification is made in good faith when it results in fundamentally unfair
treatment of her unsecured creditors. The Debtor must remain bound by the terms
of the confirmed plan. The changes the Debtor seeks do not satisfy the requirements
for modification of the confirmed plan and are not proposed in good faith.
               Effect of Confirmation and Requirements
                    for Modifying a Confirmed Plan

      Section 1327(a) of the Code, 11 U.S.C. § 1327(a), provides that “[t]he provisions
of a confirmed plan bind the debtor and each creditor, whether the claim of such
creditor is provided for by the plan, and whether such creditor has objected to, has
accepted, or has rejected the plan.”
      Even though a confirmed plan binds the debtor and creditors to its terms, at
any time before completing plan payments a debtor has the right to request a
modification of those terms pursuant to Section 1329, 11 U.SC. §1329. See Matter of
Witkowski, 16 F.3d 739, 744 (7th. Cir. 1994).
      Modification of a confirmed plan is limited to four circumstances under Section
1329. Pursuant to 11 U.S.C. § 1329, a debtor may seek modification,
             (a)    At any time after confirmation of the plan but before
                    the completion of payments under such plan, the
                    plan may be modified, upon request of the debtor,
                    the trustee, or the holder of an allowed unsecured
                    claim, to—
                    (1)     increase or reduce the amount of payments on
                            claims of a particular class provided for by the
                            plan; [or]
                    (2)     extend or reduce        the   time   for   such
                            payments[.]
                                          ***
             (b)   (1)      Sections 1322(a), 1322(b), and 1323(c) of this
                            title and the requirements of section 1325(a)
                            of this title apply to any modification under
                            subsection (a) of this section.
                    (2)     The plan as modified becomes the plan unless,
                            after notice and a hearing, such modification
                                            3
 Case 18-16860     Doc 34     Filed 03/26/21 Entered 03/26/21 15:26:30          Desc Main
                                Document     Page 4 of 9



                            is disapproved.
So, in seeking to modify a confirmed plan, a debtor must still provide proper
treatment for secured claims and propose a plan in “good faith.”
      Section 1325 (a) sets forth the requirements that must be met for a plan to be
confirmed. 11 U.S.C. § 1325(a)(3) requires that “the plan has been proposed in good
faith and not by any means forbidden by law”. 11 U.S.C. § 1325(a)(5) requires that:
             with respect to each allowed secured claim provided for by
             the plan—
             (A)   the holder of such claim has accepted the plan;
             (B)   (i)      the plan provides that—
                            (I)    the holder of such claim retain the lien
                                   securing such claim until the earlier
                                   of—
                                   (aa)   the payment of the underlying
                                          debt determined under non-
                                          bankruptcy law; or
                                   (bb)   discharge under section 1328;
                                          and
                            (II)   if the case under this chapter is
                                   dismissed or converted without
                                   completion of the plan, such lien shall
                                   also be retained by such holder to the
                                   extent recognized by applicable non-
                                   bankruptcy law;
                   (ii)     the value, as of the effective date of the plan,
                            of property to be distributed under the plan on
                            account of such claim is not less than the
                            allowed amount of such claim; and
                   (iii)    if—
                            (I)    property to be distributed pursuant to
                                   this subsection is in the form of periodic
                                   payments, such payments shall be in
                                   equal monthly amounts; and
                            (II)   the holder of the claim is secured by
                                   personal property, the amount of such
                                   payments shall not be less than an
                                   amount sufficient to provide to the

                                              4
 Case 18-16860     Doc 34    Filed 03/26/21 Entered 03/26/21 15:26:30      Desc Main
                               Document     Page 5 of 9



                                 holder of such claim adequate
                                 protection during the period of the
                                 plan; or
             (C)    the debtor surrenders the property securing such
                    claim to such holder[.]
      The Debtor has not proposed a modified plan that meets the requirements of
Sections 1329(b), 1325(a)(3) or 1325(a)(5).    The Debtor clearly is not seeking to
provide proper treatment of the City’s allowed fully secured claim and the Debtor is
not proposing a modified plan in good faith.


             Debtor is Bound by the Confirmed Plan and
              Must Pay the City’s Fully Secured Claim


      The Debtor is bound by the treatment of City’s claim in the confirmed plan.
The City timely filed a fully secured claim just days after the Debtor’s petition and
proposed plan were filed with the Court on June 13, 2018. An order confirming the
Debtor’s Plan was entered on August 9, 2018. The Debtor had two months to
challenge the City’s claim or propose new terms by filing an amended plan. There
were no changes made to the Debtor’s Plan, and at no point prior to confirmation did
the Debtor object to the City’s claim. The Debtor’s failure to object to the pre-
confirmation claim means the City’s fully secured claim was deemed as accepted for
establishing the value of security and amount to be repaid under the plan. “A secured
claim that is filed pre-confirmation without objection (and is therefore “allowed”) and
is treated in a subsequently confirmed Chapter 13 Plan cannot later be attacked as
to the secured value[.]” In re Adams, 270 B.R. 273, 278 (Bankr. N.D. Ill. 2001) (citing
Adair v. Sherman, 230 F.3d 890, 894 (7th Cir. 2000)); see also additional arguments
and authorities in the City’s response to the Debtor’s motion to value the City’s claim,
Docket 33. The City’s secured claim as accepted by the Debtor requires 100%
repayment in the amount of $ 5,677.85.




                                           5
 Case 18-16860     Doc 34    Filed 03/26/21 Entered 03/26/21 15:26:30       Desc Main
                               Document     Page 6 of 9



                         Debtor’s Proposed Modification
                          was not Made in “Good Faith”

      The Debtor seeks to modify her plan by attempting to strip down the City’s
claim and drastically reduce the dividend for unsecured creditors. The Debtor alleges
that she should no longer be bound by the terms of her confirmed plan because she
“just wants the case to end as quickly as is just”. See Docket 27. It is abundantly
clear that the Debtor’s proposed modification was not made in “good faith” pursuant
to Section 1325(a)(3).
      In determining whether a plan has been proposed in “good faith”, in In re
Rimgale, 669 F.2d 426 (7th Cir. 1982), the Seventh Circuit provided the following
guidance
             The correct approach * * * is to treat the issues of
             substantiality and best effort as elements of good faith.
             Unless the courts have discretion to consider such factors,
             the danger exists that Chapter 13 plans could become
             shams that would emasculate the safeguards that
             Congress has included in Chapter 7 to prevent debtor
             abuse of the bankruptcy laws. The courts retain discretion
             to prevent such abuse, and that discretion can be exercised
             effectively through a meaningful interpretation of the good
             faith requirement of § 1325(a)(3). In each case, the
             bankruptcy court must consider the debtor's entire
             circumstances to determine whether his plan proposes to
             make meaningful payments to unsecured creditors. In
             making that determination, the courts should be mindful
             of the fact that the unsecured creditors must rely on the
             court to give meaning to the congressional intent that they
             receive substantial payments. Within these guidelines, the
             courts should proceed on a case-by-case basis. Rimgale, 669
             at 432 citing In re Burrell, 6 B.R. 360, 366 (N.D.Cal.1980).

The Seventh Circuit also provided a non-exhaustive list of specific questions that may
assist in ascertaining a debtor’s “good faith”. See Rimgale at 433 - 434. The pertinent
question in the instant case is whether “the proposed payments indicate a
fundamental fairness in dealing with one’s creditors”. Rimgale at 434. See In re
Schaitz, 913 F.2d 452, 453 (7th Cir. 1990) (a fundamental and encompassing

                                          6
 Case 18-16860     Doc 34    Filed 03/26/21 Entered 03/26/21 15:26:30        Desc Main
                               Document     Page 7 of 9



circumstance to assess “good faith” is whether the debtor has dealt fairly with his
creditors by trying to repay them to the reasonable limit of his ability).
      In In re Jordan, 515 B.R. 576 (Bankr. N.D. Ill. 2014), the bankruptcy judge
denied a debtor’s motion to modify for failing to be proposed in “good faith” because
the modification would limit the term to 36 months and reduce the dividend to
unsecured creditors from 7% to 1.85 %. Jordan at 577.     The debtor in Jordan argued
that she was only required to make payments for the 36-month commitment period
required of below median income debtors. Id. The bankruptcy judge disagreed with
debtor’s arguments and held that the debtor was bound by the confirmed plan that
required a minimum percentage to be paid to unsecured creditors. Jordan at 578. The
judge further held that it was within his discretion to deny the request to modify a
plan that was found not be proposed in “good faith” because it did not demonstrate
fundamental fairness in dealing with one's creditors. Id. The debtor also made no
showing of having difficulty making plan payments. Id.
      In this case, the Debtor’s motion states that she can continue making the
payments under her confirmed plan. See Docket 27. Yet, she wants to stop making
payments to her creditors. Without any allegations showing an inability to continue
making plan payments, a request to reduce the percentage paid to unsecured
creditors from 27% to 2% blatantly lacks fundamental fairness in dealing with the
creditors in this case and demonstrates that proposed modification was not made in
“good faith”.




                                   C ONCLUSION

      For the reasons stated above, Debtor’s proposed modification does not meet the
requirements of Section 1329.      It disregards the binding effect of the Debtor’s
confirmed plan, is fundamentally unfair to creditors, and demonstrates a lack of “good
faith”. The Debtor’s Motion to Modify Confirmed Plan therefore must be denied.



                                           7
 Case 18-16860     Doc 34   Filed 03/26/21 Entered 03/26/21 15:26:30   Desc Main
                              Document     Page 8 of 9



DATED: 3/26/2021                            RESPECTFULLY SUBMITTED,

                                            THE CITY OF CHICAGO

                                            Celia Meza
                                            Acting Corporation Counsel

                                            By: /s/ Jaime Dowell
                                                Assistant Corporation Counsel
Celia Meza
Acting Corporation Counsel
Jaime Dowell (ARDC #6281312)
Assistant Corporation Counsel
CITY OF CHICAGO, DEPARTMENT OF LAW
Chicago City Hall
121 N LaSalle St., Ste. 400
Chicago, IL 60602
Tel: (312) 742-0056
Email: jaime.dowell@cityofchicago.org
Case 18-16860   Doc 34   Filed 03/26/21 Entered 03/26/21 15:26:30     Desc Main
                           Document     Page 9 of 9




                          CERTIFICATE OF SERVICE

           I, Jaime Dowell, an attorney, hereby certify that on 3/26/2021, I
    caused a copy of the attached City of Chicago’s Objection to Plan
    Confirmation to be served via the court’s electronic noticing system for
    Registrants on those designated to receive such service as provided on
    the attached Service List.



                                                 /s/ Jaime Dowell


                                SERVICE LIST

    Registrants
    (Via CM/ECF)

    Michael C. Burr           notice@billbusters.com

    Tom Vaughn                ecf@tvch13.net

    Patrick S. Layng          USTPRegion11.ES.ECF@usdoj.gov
